Case 2:19-cr-20246-DPH-APP ECF No. 52 filed 07/29/19 PagelD.196 Page 1of2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA
CASE NO. 2:19-cr-20246-DPH-APP-2
V5.

RICKY HANDSCHUMACHER

MOTION FOR SUBSTITUTION OF COUNSEL

COMES NOW, the Defendant, RICKY HANDSCHUMACHER, by and through
undersigned attorney, D. KEITH HAMMOND, pursuant to the Federal Rules of Criminal
Procedure and moves this Court to permit the substitution of counsel, and states as
follows:

i PAUL DECAILLY is the attorney of record for the Defendant, Ricky
Handschumacher in the above-styled cause.

2. The Defendant has retained D. KEITH HAMMOND, to represent him in

the above-styled cause.
* Bi The Defendant is requesting substitution of counsel from PAUL
DECAILLY to D. KEITH HAMMOND.
4. The Defendant, RICK Y HANDSCHUMACHER, previously signed a
Stipulation for Substitution of Counsel in this regard.

WHEREFORE, the Defendant prays this Court will permit the substitution of
counsel set forth in this Motion and that D. KEITH HAMMOND will be shown as
attorney of record, and PAUL DECAILLY will be relieved of any further duties in this

matter.
Case 2:19-cr-20246-DPH-APP ECF No. 52 filed 07/29/19 PagelD.197 Page 2 of2

Certificate of Service

I HEREBY CERTIFY that on the 29th day of July, 2019, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system which will send a notice
of electronic filing to:

Timothy Wyse, AUSA
Shankar Ramamurthy, U.S.D.O.J.
Paul DeCailly, Esq.

ZL

: LOrr s
D. KEITH HAMMOND, ESQ.
D. Keith Hammond, P.A.
8624 Government Drive, Suite 101
New Port Richey, FL 34654
(727) 847-3121; Fax: (727-846-9362
hammondeservice@tampabay .rr.com
Attorney for Defendant
Florida Bar No. 330582
